Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Rao Nagaraju (US PGPub 20050223359), in view of Panicker (US PGPub 20160266894), in view of Jain (US Patent 10275259), and further in view of Noguchi (US PGPub 20170003955) failed to disclose: a memory controller, comprising: a processor including a plurality of cores; and a buffer memory configured to store a boot loader image for firmware update running, wherein the processor loads, from the buffer memory, the boot loader image in a memory of a core arbitrarily selected from among the plurality of cores, receives a new firmware image from a host in response to the boot loader image that is executed in the selected core, and updates a firmware image stored in a memory of each of the plurality of cores with the new firmware image, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Rao Nagaraju, Panicker, Jain and Noguchi discloses of a memory controller, comprising: a processor including a plurality of cores; and a buffer memory configured to store a boot loader image for firmware update running, wherein the processor loads, from the buffer memory, the boot loader image in a memory of a core selected from among the plurality of cores, receives a new firmware image from a host in response to the boot loader image, and updates a firmware image stored in a memory of each of the plurality of cores with the new firmware image.
Respectively, Rao Nagaraju teaches that by the loader of the processor 301, such that the loader randomly determines an appropriate processing core 301A or 301B, deterministically determines an appropriate processing core 301A or 301B based on existing processing loads associated with the processing cores 301A-301B, or deterministically determines an appropriate processing core 301A or 301B based on some other configured logic associated with the loader.
Panicker teaches that the firmware management module 104 is configured to perform an upgrade in a more seamless fashion by switching and updating/upgrading the firmware of the multi-core embedded networking device 102 one core at a time, wherein each core is shut down and a new updated firmware starts on the core in a systematic process. 
Jain teaches that in response to bus mastering by the bus interface circuit being enabled, a second boot image stored at the second block of addresses on the host device is retrieved by issuing read requests to addresses in the first block of addresses via execution of the first boot image.
Noguchi teaches that a typical program for rewriting firmware in a printer with two cores. In this example, one (the first) of the two cores receives updated firmware to update the firmware of the first core and the second core, and stores the updated firmware to RAM, which is internal memory of the first core.  One way to increase printer functionality is to increase the number of processor cores. Functions such as communication and background processing can be added by increasing the number of cores. When a new core is added, firmware upgrades must be applied to each core.
However, the prior art, Rao Nagaraju, Panicker, Jain and Noguchi failed to disclose the following subject matter such as “receives a new firmware image from a host in response to the boot loader image that is executed in the arbitrarily selected core of the plurality of cores”.
Claim 7 is the method claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193